Citation Nr: 0933481	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-38 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a cardiovascular 
disorder.  

3.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and May 2005 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in the Nashville, Tennessee.  

As will be discussed in further detail below, the Board finds 
that new and material evidence has been received sufficient 
to reopen the previously denied claim for service connection 
for a psychiatric disorder.  The de novo claim for service 
connection for a psychiatric disorder, as well as the issue 
of entitlement to service connection for hypertension, on a 
direct basis and as secondary to service-connected 
disability, are addressed in the REMAND portion of the 
decision below and are being REMANDED to the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran if further action is required.  


FINDINGS OF FACT

1.  In a November 1968 rating action, the RO denied service 
connection for a psychiatric disorder.  Although the Veteran 
filed a notice of disagreement with that denial, he did not 
perfect an appeal of the denial by filing a substantive 
appeal after receipt of the statement of the case.  

2.  Evidence associated with the claims file since November 
1968 raises a reasonable possibility of substantiating the 
previously disallowed claim for service connection for a 
psychiatric disorder.  

3.  A cardiovascular disorder, characterized as 
arteriosclerotic heart disease, coronary artery disease 
(CAD), and status post myocardial infarction were not shown 
during active duty service or for many years after service 
and are unrelated to such active duty.  

CONCLUSIONS OF LAW

1.  The RO's November 1968 denial of service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2008).  

2.  The evidence received since the November 1968 denial is 
new and material, and the requirements to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2008).  

3.  A cardiovascular disorder was not incurred in or 
aggravated by active duty service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Whether New and Material Evidence Has Been Received 
Sufficient to Reopen a Claim for Service Connection For a 
Psychiatric Disorder

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran claims entitlement to service connection for a 
psychiatric disorder.  In November 1968, the RO denied this 
claim because service treatment records did not demonstrate 
the presence of a chronic psychiatric disorder.  Although the 
Veteran filed a notice of disagreement with that denial, he 
did not perfect an appeal of the denial by filing a 
substantive appeal after receipt of the statement of the 
case.  

In January 2005 the Veteran filed an application to reopen 
the previously denied claim for service connection for a 
psychiatric disorder.  In May 2005, the RO denied the 
Veteran's application on the basis that the evidence 
submitted is not new and material.  

At the time of the last final denial in November 1968, the 
claims file was comprised of Veteran's service treatment 
records, which failed to demonstrate the presence of a 
chronic psychiatric disorder for which service connection may 
be granted.  Since that decision, the Veteran has submitted 
post-service private psychiatric treatment records.  
Significantly, these additional records show the presence of 
a current chronic psychiatric disability.  Specifically, 
major depression was diagnosed in April 2002, and anxiety and 
hyperventilation syndrome were found in May 2002.  

This additional evidence is clearly probative because, for 
the first time, competent evidence has been received which 
reflects a diagnosis of a chronic psychiatric disability.  
Consequently, the Board finds that the additional evidence 
received since the prior final denial of service connection 
for a psychiatric disorder in November 1968 raises a 
reasonable possibility of substantiating the claim for 
service connection for this disorder.  See 38 C.F.R. 
§ 3.156(a) (2008).  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim for service connection for such a disability.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  

Entitlement to Service Connection
For a Cardiovascular Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Also, where a veteran served continuously 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disorder becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
	
	The Veteran's service treatment records reflect no complaints 
of, treatment for, or a cardiovascular disorder, or any 
symptoms reasonably attributed thereto.  Therefore, there is 
no indication of any such chronic disability in service.

	Next, post-service evidence does not reflect symptoms of the 
presence of a cardiovascular disorder until many years after 
discharge from active duty.  In relevant part, post-service 
medical records reflect the following:  cardiac difficulties 
(April 2002), status post inferolateral infarction (May 
2002), coronary artery disease (May 2002), and 
arteriosclerotic heart disease (November 2002).  
	
In this regard, the Board emphasizes the multi-year gap 
between discharge from active duty service (1960) and the 
first evidence of cardiovascular symptomatology (2002), more 
than 40 years after the Veteran's discharge from service.  
Clearly, therefore, a continuity of symptoms is not 
established by the clinical evidence.  
	
	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible, given the 
significant, multi-year gap between his discharge from active 
duty service and the earliest clinical evidence.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the lack of noted 
symptoms for more than forty years and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's currently-diagnosed cardiovascular 
disorder-characterized as status post inferolateral 
infarction (May 2002), coronary artery disease (May 2002), 
and arteriosclerotic heart disease (November 2002)-to active 
duty, despite his contentions to the contrary.  Specifically, 
these disorders were not present in service or for many years 
thereafter, and no medical opinion has been presented which 
associates any of these disabilities to the Veteran's active 
duty.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed 
cardiovascular disorder and his active duty service.  While 
the Board reiterates that the Veteran is competent to report 
symptoms as they come to him through his senses, his 
currently-diagnosed cardiovascular disorder is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  According to such medical 
personnel, no cardiovascular disorder was shown until more 
than 40 years after the Veteran's discharge from service.  
Here, the Board attaches greater probative weight to the 
clinical findings than to the Veteran's statements.  See 
Cartright, 2 Vet. App. at 25.  

Of further significance in this regard is the fact that the 
claims folder contains no medical opinion specifically 
associating the Veteran's currently diagnosed cardiovascular 
disorder with his service.  Therefore, based on the evidence 
available in the claims file, the Board has determined that 
service connection for a cardiovascular disorder is not 
warranted.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
	
		New And Material-Psychiatric Disorder
	
	In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).
	
	To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  
	
	The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for a psychiatric disorder, no further discussion 
of the VCAA is required with respect to this issue.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  
	
		Service Connection For A Cardiovascular Disorder
	
With regard to this service connection claim, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
Veteran in September 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records.  Further, the Veteran submitted private treatment 
records.
 
A VA examination is not warranted.  Given the absence of in-
service evidence of manifestations of cardiovascular 
disorder, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's currently-diagnosed 
cardiovascular disorder, a remand for a VA examination would 
unduly delay resolution.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of this claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this issue.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a psychiatric disorder having been 
received, the appeal is granted to this extent.  

Service connection for a cardiovascular disorder is denied.  


REMAND

With regard to the de novo issue of entitlement to service 
connection for a psychiatric disorder, the Board notes that 
service treatment records reflect hospitalization for 
treatment for a schizoid personality disorder in June 1960.  
As discussed earlier this decision, post-service medical 
records reflect treatment for, and evaluation of, cardiac 
difficulties (in April 2002), status post inferolateral 
infarction (in May 2002), coronary artery disease (in May 
2002), and arteriosclerotic heart disease (in November 2002).

In light of the psychiatric symptomatology shown during, and 
after, active duty, as well as the fact that the Veteran has 
not been accorded a pertinent VA examination, the Board 
concludes that a remand of his de novo claim for service 
connection for a psychiatric disorder is necessary.  
Specifically, on remand, the Veteran should be accorded a 
relevant VA examination to determine the nature, extent, and 
etiology of his current psychiatric disorder.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

With regard to the claim for service connection for 
hypertension, the Board notes that the RO has developed this 
claim on a direct basis only.  Indeed, not until the Veteran 
filed a substantive appeal in November 2005 did he assert 
that these disorders are the result of his coronary artery 
disease and nervous disorder-thereby raising the issue of 
entitlement to service connection for a psychiatric 
disability on a secondary basis.  

The VCAA notice letter issued to the Veteran in September 
2004 informed him of only the evidence and information 
necessary to support the direct service connection aspect of 
his cardiovascular disorder claim.  Neither that 
correspondence, nor any other document furnished to him 
during the current appeal, apprised him of the information 
and evidence necessary to support the secondary service 
connection aspect of this issue.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  See also 
Quartuccio v. Principi, Pelegrini v. Principi, and 
Dingess/Hartman v. Nicholson, supra.  

Of further significance is the fact that the RO has not 
considered the secondary service connection aspect of the 
Veteran's hypertension claim.  A remand is, therefore, 
necessary to address such matters.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Issue to the Veteran a VCAA 
notification letter pertaining to his 
claim for service connection for 
hypertension, both on direct bases and as 
secondary to service-connected 
disability.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, Pelegrini 
v. Principi, and Dingess/Hartman 
v. Nicholson, supra.  

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his psychiatric 
disorder.  The claims folder must be 
made available to the examiner in 
conjunction with the examination, and 
the examiner must note in the 
examination report that he/she had an 
opportunity to review the file.  

All indicated studies should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any psychiatric disorder diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  

3.  Following the completion of the 
above, re-adjudicate the claims remaining 
on appeal:  entitlement to service 
connection for a psychiatric disorder and 
entitlement to service connection for 
hypertension (on a direct basis and as 
secondary to a service-connected 
disability).  If the decisions remain in 
any way adverse to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


